Citation Nr: 0821163	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-07 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1957 to December 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In April 2008, the veteran and his daughter testified at a 
hearing before the undersigned at the RO.  


FINDING OF FACT

A bipolar disorder was not present in service; was not 
exhibited within one year of service discharge; and the 
preponderance of the evidence is against the finding that the 
veteran's current bipolar disorder is etiologically related 
to his active service.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in February 2003 and 
March 2006 correspondence, as well as in the January 2006 
statement of the case,
April 2006, May 2007, and November 2007 supplemental 
statements of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the appellant 
and notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA informed the appellant of the need to submit all 
pertinent evidence in his possession.  While the appellant 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the appellant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim. The appellant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  The evidence discussed above rebuts 
any suggestion that VA's notice prejudiced the appellant.

Background

Initially the Board notes that except for a February 1959 
summary court-martial order, the veteran's service medical 
records are not available. In a June 1977 letter the National 
Personnel Records Center (NPRC) indicated that the records 
were apparently destroyed in the fire at that records storage 
facility in 1973. The claims file contains RO letters noting 
formal findings of unavailability of service medical record 
dated February 2003, and June and July 2007. The record also 
notes that requests for records from the veteran went 
unanswered.  The Board is satisfied that the RO has taken all 
necessary steps to secure service medical records and, given 
the responses from the NPRC, that additional efforts would be 
futile. 38 U.S.C.A. § 5103A(b). In a case such as this, where 
service medical records are unavailable, the Board is mindful 
of the heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The veteran was first diagnosed with a manic depressive 
disorder (bipolar disorder) in 1981 at the VAMC.

The file contains extensive physical and mental health 
treatment records including prison, Social Security 
Administration (SSA), private, and VAMC records, referencing 
treatment for alcohol abuse and psychiatric illness, 
including manic depression, bipolar disorder and post 
traumatic stress disorder.  None of the records establish the 
presence of psychiatric illness during the veteran's period 
of service.

Post service, the veteran was imprisoned in the Pontiac, 
Illinois State Penitentiary in June 1961. May 1962 prison 
medical records noted no mental illness symptoms.  He was 
subsequently, imprisoned in San Quentin from 1963 to 1964; a 
records request was unsuccessful.

April and October 1971 Colorado State Hospital Alcohol 
Treatment Center discharge summaries noted that the veteran 
had been confined for court ordered treatment for alcohol 
abuse.  It was noted that he had been drinking since age 9 
and was a problem drinker since age 15.  He also admitted to 
experimenting with amphetamines and LSD.  He had experienced 
numerous blackouts; had been arrested several times for 
drunkenness, and 5 DUIs; and had 2 prison sentences for 
accessory to armed robbery and possession of stolen goods. 
The diagnoses was alcoholism, habitual, excessive drinking; 
alcohol addiction; and, antisocial personality.  

VA records show that the veteran was hospitalized for a 3 day 
period in August and September 1976 for depressive neurosis.  
It was noted that he had no prior history of psychiatric 
hospitalization.  Depression was attributed to family 
problems and he was reported to have quickly improved from 
his apparent situational reaction.

A July 1979 Social Security Administration (SSA) record 
included a dictated medical report from Robert W. Marshall, 
M.D., at the Spanish Peaks Mental Health Center who noted 
that this was his first session with the veteran, who had 
been had treated there since May 1977.  He noted the 
veteran's very fragmented early family experience, including 
the murder of his mother by his step father who then 
committed suicide; traveling during his early years with what 
amounted to a migrant farm-working household; and heavy abuse 
of alcohol.  Starting at the time of military service at age 
17 he began getting into difficulty with minor violations of 
military discipline and had 3 court-martials because of 
alcohol related offenses.  Since service he has been utterly 
unable to hold gainful employment in a steady or predictable 
fashion.  Until age 31 he was in one problem with aberrant 
behavior after another, all alcohol related.  He spent time 
in prison and jails because of drunk and disorderly behavior, 
or DUIs.  He had been hospitalized on a number of occasions 
because of his drinking pattern.  He claimed to have 
maintained complete sobriety and not abused any drugs since 
1971.  He felt unable to hold gainful employment due to a 
history of severe recurrent depression all associated with 
his fragmented life and severe back pain disability.  The 
examiner opined that given his past history and if what is 
reflected in the available record was fairly accurate:

He has made a remarkable recovery from 
what seems to be a very severe impulse 
disorder or frank anti-social personality 
difficulty.

A November 1982 SSA record contains a telephone statement 
from a VA physician which notes that the diagnosis was manic 
depression, mild to moderate in severity.  

A December 1982 Social Security Administration (SSA) 
determination awarded the veteran disability benefits from 
February 1981 for arthritis, emphysema, and manic depression.  
It was stated that he had a long history of mental illness 
with depression.

A July 2003 private medical record from Steven D. Martin, 
M.D., noted that he had been treating the veteran for 12 
years with lithium which controlled his aggression and he had 
no relapse to alcoholism.  Dr. Martin noted the veteran's 
chaotic behavior associated with pressurized behavior and 
substance abuse and stated that in service he had been court-
martialed 3 times for disruptive behavior, which was not 
treated or diagnosed as a problem that could have been 
treated in service.  He was released and continued with his 
chaotic behavior exacerbated with substance abuse and ending 
up incarcerated on multiple occasions and basically on 
disability because of chronic back and psychiatric 
disability.  Dr. Martin opined that:

It is my opinion that if [the veteran] 
had been treated as an enlisted 
serviceman his present disability would 
be much less.  There were efforts to 
treat his substance abuse while in the 
service but his treatment never proceeded 
to appropriately manage his bipolar 
disorder.

The diagnosis was bipolar disorder-stable on lithium alone.  
The veteran had managed for years with the support of AA and 
psychopharmacology.  He added that, "This is a chronic 
illness that he has had since adolescence."

In October 2003, Dr. Martin essentially repeated his July 
2003 report adding that the veteran had struggled with his 
disability since June 1958, 18 months after service 
enlistment.  The diagnosis was modified to bipolar disorder-
stable; and, alcohol dependency in remission.  A GAF of 50 
was assigned.  

In March 2006 the veteran's brother wrote about his 
observation of the veteran during the 1959 to 1962 timeframe.  
He stated his recollection that the veteran displayed a high 
degree of antisocial behavior, that drugs and alcohol played 
a large role in his life, and that he was always getting into 
trouble with the law.  Eventually he was sent to prison.  The 
brother stated that "everyone knew that [the veteran] needed 
help, but no one knew how to help him..."

An April 2007 letter from the veteran's VAMC clinical 
therapist and cosigned by a staff psychiatrist noted that the 
veteran was currently being treated for bipolar disorder.  It 
was opined that it appeared likely due to the severity of his 
symptoms, his history for excessive drinking and disregard 
for rules while in the military were secondary to the 
emergence of his bipolar disorder.

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The veteran has contended that service connection should be 
granted for a bipolar disorder.  He claims, and has submitted 
supporting statements from medical care providers, that the 
erratic behavior, excessive drinking and disregard for rules 
he exhibited during military service and thereafter stemmed 
from bipolar disorder present at that time, albeit 
undiagnosed.  

Although the evidence shows that the veteran currently has a 
bipolar disorder, and in fact has a long history of 
psychiatric illness, the preponderance of the evidence does 
not show that his bipolar disability had its onset during 
service or was due to any incident therein.  In this regard, 
the Board has given careful consideration to the opinions 
expressed by Dr. Martin and the VA medical care providers, 
who purport to link the veteran's aberrant behavior during 
service to undiagnosed mental illness.  

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it,  Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Dr. Martin concedes that the veteran's disorder existed since 
adolescence but may have been less severe if treated in 
service.  The VAMC clinicians opined that the veteran's 
excessive drinking and disregard for rules in service were 
secondary to the emergence of his bipolar disorder.  These 
opinions, entered decades after the veteran's military 
service were obviously based primarily on his self reported 
history, as there are no contemporaneously prepared records 
which would tend to establish a basis for same.  Medical 
records dated closer to service do not link psychiatric 
symptoms to military service, and in fact make it clear that 
the veteran's behavior problems were due to alcohol abuse and 
a personality disorder, neither of which is considered a 
disability for the purposes of service connected 
compensation, with no mention of an underlying psychiatric 
disorder.  See 38 C.F.R. §§ 3.301, 3.303 (2007).

It is significant that, according to the medical histories 
recorded during the decades following service, the veteran 
exhibited erratic behavior and had a serious alcohol problem 
and possible psychiatric abnormality dating from his 
adolescence, perhaps the result of his unfortunate childhood.  
This behavior apparently continued through service although 
no records of this period exists.  The first post service 
reference to his mental condition is in a May 1962 Pontiac, 
Illinois State Penitentiary prison medical record, almost 21/2 
years after service, which found no mental illness symptoms.  
April and October 1971 Colorado State Hospital Alcohol 
Treatment Center records note diagnoses of alcoholism, 
habitual, excessive drinking; alcohol addiction; and 
antisocial personality.  Not until 1976, during a brief VA 
hospitalization, was an acquired psychiatric disorder 
diagnosed.  A July 1979 medical report from Dr. Marshall, 
noted that the veteran had made a remarkable recovery from 
what seems to be a very severe impulse disorder or frank 
anti-social personality difficulty.

Thus the Board accords little probative weight to these 
opinions, which are speculative.  A speculative relationship 
is not enough to support a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Therefore, given that these opinion were 
based on the veteran's self-reported history which is not 
supported by the evidence of record, the Board finds that 
such opinions are of little probative value as to the issue.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993)("[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence").

Without any competent evidence of a nexus between the 
veteran's bipolar disorder and service, service connection is 
not warranted.  The contentions of the veteran to the effect 
that his current bipolar disorder is related to service 
cannot by themselves establish that this is so.  He is a 
layperson and, as such, is not competent in matters requiring 
specialized medical knowledge, skill, training, or education. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against the claim.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


